DETAILED ACTION
Acknowledgements
Claims 1-17 are currently under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeschbacher (U.S. Patent No. 5,706,892).
Regarding Claim 1, Aeschbacher discloses a downhole fluid injection system comprising: 
A first fluid line (71, 73, 75) including a first end, a second end, and an intermediate portion, the first end being connected to a fluid source, the second fluid line (71, 73, 75) being extendable along a first portion of a wellbore; and 

Regarding Claim 2, Aeschbacher discloses the fluid injection system according to claim 1, wherein the second fluid line comprises a length of coil tubing (Column 25: line 35 - Column 26: line 4).
Regarding Claim 3, Aeschbacher discloses the fluid injection system according to claim 1, wherein the second fluid line comprises a plurality of discrete tubing segments coupled through one or more connectors (connector seen in figure 15A), the plurality of fluid injectors (Column 20: lines 21-34) being arranged in one or more of the plurality of discrete tubing segments.
Regarding Claim 4, Aeschbacher discloses the fluid injection system according to claim 1, further comprising: an electric submersible pump (ESP (Column 1: lines 34-59)) coupled to the second fluid line (71, 73, 75).
Regarding Claim 5, Aeschbacher discloses the fluid injection system according to claim 4, wherein the ESP (Column 1: lines 34-59) is arranged uphole of the first connector portion.
Regarding Claim 6, Aeschbacher discloses the fluid injection system according to claim 1, wherein the second end of the second fluid line (71, 73, 75) includes a first connector portion and the first end of the second fluid line includes a second connector 
Regarding Claim 7, Aeschbacher discloses a resource exploration and recovery system comprising: 
A surface system including a fluid source; 
A subterranean system including a casing tubular extending into a wellbore of a formation, the wellbore including a horizontal section including a toe portion and a heel portion; and 
A fluid injection system extending into the second system from the first system, the fluid injection system comprising: a second fluid line (71, 73, 75) including a first end, a second end, and an intermediate portion, the first end connected to the fluid source; and a second fluid line including a first end section, a second end section, and an intermediate section, the second fluid line extending along the horizontal portion and includes a plurality of fluid injectors (Column 20: lines 21-34) arranged along the intermediate section.
Regarding Claim 8, Aeschbacher discloses the resource exploration and recovery system according to claim 7, wherein the second fluid line comprises a length of coil tubing (Column 25: line 35 - Column 26: line 4).
Regarding Claim 9, Aeschbacher discloses the resource exploration and recovery system according to claim 7, wherein the second fluid line comprises a plurality of discrete tubing segments coupled though one or more connectors (connector seen in figure 15A), the plurality of fluid injectors (Column 20: lines 21-34) being arranged in one or more of the plurality of discrete tubing segments.
Regarding Claim 10, Aeschbacher discloses the resource exploration and recovery system according to claim 7, further comprising: an electric submersible pump (ESP (Column 1: lines 34-59)) coupled to the second fluid line (71, 73, 75).
Regarding Claim 11, Aeschbacher discloses the resource exploration and recovery system according to claim 10, wherein the ESP (Column 1: lines 34-59) is arranged uphole of the first connector portion.
Regarding Claim 12, Aeschbacher discloses the resource exploration and recovery system according to claim 7, wherein the first connector portion is coupled to the second connector portion uphole of the heel portion.
Regarding Claim 13, Aeschbacher discloses the resource exploration and recovery system according to claim 7, at least one of the plurality of fluid injectors (Column 20: lines 21-34) is arranged at the toe portion of the horizontal section.
Regarding Claim 14, Aeschbacher discloses the resource exploration and recovery system according to claim 7, wherein the second end of the second fluid line (71, 73, 75) includes a first connector portion and the first end of the second fluid line includes a second connector portion, the first connector portion being selectively connected to the second connector portion to fluidically connect the second fluid line (71, 73, 75) and the second fluid line.
Regarding Claim 15, Aeschbacher discloses a method of injecting fluids into a horizontal section of a wellbore comprising: 
Introducing a fluid injection system into the wellbore; 

Regarding Claim 16, Aeschbacher discloses the method of claim 14, wherein injecting the fluid includes introducing fluid into the toe portion (69) of the horizontal section.
Regarding Claim 17, Aeschbacher discloses the method of claim 14, further comprising: 
Disconnecting a connector coupled to the portion of the fluid injection system in the horizontal section; and 
Withdrawing the remaining portion of the fluid injection system from the wellbore.

Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive.
Regarding claims 1-17 the applicant argues that there exists notable distinctions between the present invention and that which is shown in Aeschbacher, in that no fluid injectors are taught, and that Column 20: lines 21-34 does not teach that the side pocket mandrel of the prior art would be present on a second fluid line. 
The examiner respectfully submits that Column 20: lines 21-34 is used to demonstrate that it is well known in the art to use side-pocket mandrels for the purposes of chemical injection as well as for other purposes such as the placement of sensors. In Figure 3: the location of sensors (to be located in said side-pocket mandrels as . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679